2

Dase 3:09-cr-00038-JAJ-SBJ Document 132 Filed 04/18/20 Page 1 of 2

3:09cr0038 RECEIVED

5 ealaal ee APL 8 20a0

 

 

ERK U, S. DISTRIET
a HKD
- Sou Te reouRr —=

 

 

 

 

! / ;
Far eran Ehud iG J)

 

  

ee Mh Seiteaice, Gnd weleas® Date. Bieler

 

 

 

Sonved ai Senta @ Me +v0 1/4 Mou a

She ao ol

Lact HOI. OO jeg J) IMCS ko ae

 

aw Sie) ud “thal {- srelocore . Yo fe

 

sli? savdA 10 dhe She My snobs Wa

 

(ice tat Je ane HL le Ha! the Malan)

 

 

 

 

 

 

 

pene te A Yu ie +h het “id _ nd C gui st Orly
ia Ce Ye “ie nate aa ON i Wocise el T Suche —_—_—_——_
re ren home} - bal] lac 1) ask ant WO

 

 

Te Q ie Wwe angth we Ch LAY CE_ JAA the hohe

 

OY Roost IN I wer i iE - [ Tar LOD QO} leas Qt

 

A} sie poets. tend A? Sa We bach On.

 

++e TREE aril Nei JnDe +e) gol! Lhe

 

 

\

Are ay “Hee | Mo, “Taals_ Vent Lall hel> :

 

mye ae}: Sh05 ea 0 we bales Ral [2a ! ro

 

 

cay thyt | Lil] Ops UseT on is

Buy IRondac | Be Mm my Connde lar

 

 

 

~_ |

 

a

 

 

 

 

 

(s regal | (SlendJ

—

 

 

 

 

 
Case 3:09-cr-00038-JAJ-SBJ Document 132 Filed 04/18/20 Page 2 of 2

SV2
YS BYILIND Cras] lwunos hows

 

svete inf — ,
wee ye of Meade
(Gisucdsos jou s7 205

* JITIO

WaPUE> Msuarofuz “DT Ajuno’ ipets
7D ayowur up wolf si 22UapuodsaioD sIy J

g\OCL
“ *1 OQ Visygo>| uD

1

ALI wd Od S45 Peg Ww "y

QQ EA Wage PIVBES) I ‘WORIS)
